*558MEMORANDUM **
Todd Anthony Ambrose appeals from the district court’s judgment and challenges the 84-month sentence imposed following his guilty-plea conviction for possession of methamphetamine with intent to distribute, in violation of 18 U.S.C. § 2(a) and 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Am-brose’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Ambrose the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Ambrose waived the right to appeal five specified issues related to his sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to any sentencing issue outside the scope of the appeal waiver. We therefore affirm as to those issues. We dismiss the remainder of the appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.